Citation Nr: 0709073	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-23 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post operative 
carcinoid cancer (terminal ileum) tumor, including as due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, the veteran's brother.


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to May 
1970.  He served in Vietnam from February 1968 to February 
1969.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in July 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied entitlement to 
service connection for post operative carcinoid tumor claimed 
as related to herbicide exposure.  

In March 2006, the veteran testified before the undersigned 
at a video hearing.  A transcript of that hearing has been 
associated with the claims folder.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam Era.

2.  The veteran has residuals of carcinoid cancer first 
demonstrated many years after service.

3.  The veteran's post operative carcinoid cancer (terminal 
ileum) tumor is not related to any in-service disease or 
injury, including exposure to Agent Orange or other 
herbicides.


CONCLUSION OF LAW

The veteran's post operative carcinoid cancer (terminal 
ileum) tumor was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.304, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The duty to notify

The VCAA requires VA to inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 
5103(a); Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120-21 (2004), 38 C.F.R. § 3.159(b).

In a letter issued in April 2004, the RO notified the veteran 
of the evidence needed to substantiate his claim for service 
connection.  

The April 2004 letter satisfied the second and third elements 
of the duty to notify by informing the veteran that VA would 
try to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them. 

With respect to the fourth element, the April 2004 VCAA 
letter contained a notation that the veteran should inform VA 
if there was any other evidence or information that he 
thought would support his claim, and if the evidence was in 
his possession he should send it to VA.  This statement 
served to advise the veteran to submit any evidence in his 
possession pertinent to the claims on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has held that that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In the present appeal, the first three elements of Dingess 
notice are satisfied by the April 2004 letter.  However, the 
veteran did not receive notice about the evidence needed to 
establish a rating or notice regarding an effective date.  
Since the claim is being denied, no rating is being given and 
no effective date is being set.  He is, therefore, not 
prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Here, the notice was provided prior to the appealed rating 
decision, in accordance with requirements of the VCAA.  
38 U.S.C.A. § 5103, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

The RO has obtained all records of treatment reported by the 
veteran; including service medical records, VA Medical Center 
records and private medical records.  

VA has not afforded the veteran a VA examination.  Such an 
examination is "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision. 38 U.S.C.A. § 5103A(c)(4).  Evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

In the instant case, there is no competent evidence that the 
claimed post operative carcinoid cancer (terminal ileum) 
tumor may be related to service, including exposure to 
herbicides.  For this reason, an examination or opinion is 
not necessary.  

There is no indication from the record of additional 
pertinent records for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii)(2006).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than ones listed in 38 C.F.R. § 3.309(a), however, will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).

Diseases listed in 38 C.F.R. § 3.309(e) that are manifested 
to a degree of 10 percent during the pertinent period after 
service shall be service connected if manifested in a veteran 
was exposed to a herbicide agent during active military, 
naval, or air service, and the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, and provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  For chloracne or other acneform disease 
consistent with chloracne, the disease must be manifest to a 
degree of 10 percent or more within a year after the last 
date of exposure.  38 C.F.R. § 3.307(a)(6)(ii) (2006). 

Notwithstanding the provisions of §§ 3.307, 3.309, the United 
States Court of Appeals for the Federal Circuit has held that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background 

The service medical records contain no findings or complaints 
referable to carcinoid cancer tumor.  However, the veteran's 
entrance examination in October 1966 did note a history of 
stomach cramps.  The treating doctor reported that in 
September 1966, the veteran had undergone an appendectomy, 
and no longer had any complaints regarding his stomach.

In December 2003, the veteran presented to the Charleston 
Area Medical Center with complaints of intense abdominal pain 
as well as rectal bleeding and bowel obstruction.  The 
veteran was hospitalized until January 2004 as he underwent 
an exploratory laparotomy with ilepcolonic resection as a 
tumor in the ileocecal valve was identified.  The discharge 
diagnosis was a carcinoid tumor.

An oncology consultation note in January 2004 stated that the 
veteran had a carcinoid tumor of the terminal ilium without 
any systematic symptoms.  

In a January 2005 letter, the veteran's treating doctor 
stated that the veteran was under his care for a carcinoid 
disease (cancer).  He stated that this was not a genetic 
condition.

At his March 2006, hearing the veteran testified that while 
in Vietnam, he served in a laundry and was likely exposed to 
herbicides in the process of laundering the clothing of 
soldiers who had been in the field.  The veteran's brother 
testified that other family members had been healthy and had 
no cancer.

Analysis

In the instant case, carcinoid cancer is not listed among 
those diseases subject to presumptive service connection.  
Thus, presumptive service connection for this disease as due 
to herbicide exposure is not warranted.  McCartt v. West, 12 
Vet. App. 164 (1999); 38 C.F.R. §§ 3.307, 3.309.

With regard to direct service connection, the veteran has a 
present disability as he is status, post operative carcinoid 
cancer (terminal ileum) tumor.  The element of an in-service 
injury is satisfied by the veteran's presumed exposure to 
herbicidal agents.

The records indicate that carcinoid cancer was initially 
identified in December 2003; and there is no competent 
evidence relating that disease to the in-service herbicide 
exposure or to any other disease or injury in service.  
Therefore, there is no competent evidence of a nexus between 
the current disability and service.  In this regard, the 
veteran has asserted that there is such a relationship, but 
as a lay person is not competent to provide an opinion as to 
medical causation.  Grottveit v. Brown, 38 C.F.R. 
§ 3.159(a)(1) (2006).

Chronic diseases, such as malignant tumors, that become 
manifest to a compensable degree within one year of service 
are presumed to be service connected.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309(a) (2006).  If a chronic disease is 
identified in service, manifestations of the same disease at 
any time after service will be service connected.  38 C.F.R. 
§ 3.303(b).  In this case, the carcinoid cancer was first 
manifested decades after service.

Absent competent evidence of a link between the veteran's 
service and carcinoid cancer, the preponderance of the 
evidence is against the claim of entitlement to service 
connection.  VA is statutorily required to resolve reasonable 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for post operative 
carcinoid cancer (terminal ileum) tumor claimed including as 
due to herbicide exposure is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


